Citation Nr: 1432379	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1944 to November 1945.  He died in January 2010 and the appellant claims as his surviving spouse.  The Veteran's distinguished service record is discussed in detail below.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2012, the appellant testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In August 2013 and March 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ).  For the reasons stated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in December 2010 and the appellant is his surviving spouse.

2.  Service connected right forearm amputation, moderate wound of muscle group IX and retained foreign body of left hand, scar on nose, and left shoulder arthritis did not contribute substantially or materially to the Veteran's death from end stage renal disease due to congestive heart failure.

3.  The Veteran's death from end stage renal disease due to congestive heart failure was not related to service, and cardiovascular-renal disease did not manifest within the one year presumptive period.


CONCLUSIONS OF LAW

1.  A service connected disease or injury did not contribute substantially or materially to the Veteran's death from end stage renal disease due to congestive heart failure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.312 (2013).

2.  End stage renal disease due to congestive heart failure was not incurred in or aggravated by service and cardiovascular-renal disease may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 -353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a July 2011 letter, the RO noted the disabilities for which the Veteran was service connected at the time of death, explained the evidence and information required to substantiate the appellant's claim based on these disabilities, and explained the evidence and information required to substantiate her claim based on a disability not service connected at the time of death.  This letter also delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Veteran's status as a veteran was substantiated during his lifetime and the July 2011 letter notified the appellant of all other elements of the Dingess notice, including the disability rating and effective date elements of the claim. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records. In its August 2013 remand, the Board instructed that the AOJ request information regarding private treatment records from the appellant and obtain outstanding treatment records. The AOJ complied with these instructions. The appellant indicated in her written statements and during the Board hearing that the Veteran was found disabled by the Social Security Administration (SSA) in 1976, but that SSA did not indicate the basis for its decision.  See Hearing Transcript, at 7. There is however, no evidence that these records still exist or that they would be relevant to the issues herein.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (when the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to a claim).

Moreover, during the September 2012 Board hearing, the undersigned asked questions designed to elicit relevant information regarding the claim being decided herein.  These actions provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Analysis

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease is listed as a chronic diseases in the statute and regulation and the Board will therefore consider the provisions of 38 C.F.R. § 3.303(b) in this regard.

In addition, for veterans such as the Veteran with 90 days or more of active service during a war period, chronic diseases including cardiovascular-renal disease, which includes hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The death certificate and the other evidence of record reflects that the Veteran died from end stage renal disease, due to or as a consequence of congestive heart failure. At the time of his death, the Veteran was in receipt of service connection for right forearm amputation, moderate wound of muscle group IX and retained foreign body of left hand, scar on base of nose, and left shoulder arthritis associated with right forearm amputation.  During the Board hearing, the appellant indicated that VA physicians indicated that his renal failure "could be caused from injury, but there's no way to prove that it is or isn't," implying that service connected disability due to such injury had contributed substantially or materially to his death.  See Board Hearing Transcript, at 6.  In this regard, the Board notes that The Veteran sustained significant wounds during combat in World War II on Iwo Jima. He successfully threw 3 enemy grenades out of his foxhole, when a 4th went off in his hand, resulting in traumatic amputation of his major hand.  He received the Silver Star and Purple Heart medals.

In January 1946, the Veteran was granted service connection for amputation of the right forearm below the radial insertion of the pronator terrace, wounds to penetrating multiple intrinsic muscles of the left hand with moderate injury to group IX muscles and retained foreign bodies, and a wound scar to the base of the nose, moderately disfiguring. Each of these was noted to be due to the combat-related hand grenade explosion. The combined rating was 80 percent. The Veteran was also granted special monthly compensation due to the anatomical loss of one hand, in May 1948.  In October 2008, the RO granted entitlement to a TDIU and entitlement to service connection for left shoulder arthritis.

As lay witnesses are competent to report contemporaneous diagnoses, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and VA must obtain a medical opinion when there is a possibility that a medical opinion would aid in substantiating a claim for service connection for the cause of the death, the Board in March 2014 remanded the claim to obtain such an opinion.  Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008).

In May 2014, after reviewing the claims file, a VA physician found it was less likely as not that the Veteran's death due to renal disease and/or congestive heart failure was caused by service connected hand injury, arthritis, loss of forearm or scars, and that these "service connected conditions at time of death did not substantially or materially contribute to end stage renal disease and/or congestive heart failure leading to his demise."  In her rationale, the physician provided a detailed review of the Veteran's medical history and noted that the Veteran was service connected for left shoulder arthritis, right forearm amputation, and scar on base of nose, with the death certificate documenting cause of death as end stage renal disease and congestive heart failure.  She noted the documented history of coronary artery disease, peripheral vascular disease, aortic stenosis and carotid stenosis, hypertension, hyperlipidemia and coronary atherosclerosis, and chronic renal disease, pulmonary hypertension, cardiomyopathy related to lung disease and heart disease.  She also noted that treatment records indicated that renal function was declining and was thought to be due to diuretics needed to treat congestive heart failure, as well as progress notes indicating history of chronic kidney disease secondary to hypertensive nephrosclerosis.  The physician wrote that a review of records prior to Veteran's death indicated that he had multiple medical conditions that contributed to his subsequent demise, and that he was hospitalized for congestive heart failure, hematemesis and consequently worsening chronic renal disease.  She also indicated that he suffered multiple complications prior to his death and that, due to his multiple co morbidities and previous intolerance to dialysis, palliative care was chosen.  She found that, given the Veteran's age of 91 and the co-morbid conditions of hypertension, coronary artery disease, peripheral vascular disease, which are significant risk factors for developing congestive heart failure and renal disease, which were documented as cause of death, his age, history of hypertension, and coronary artery disease were the likely cause of his demise.  She cited and included in her opinion an article entitled epidemiology and causes of heart failure, which addressed the risk factors for heart failure of coronary heart disease, cigarette smoking, hypertension, and diabetes.  

As the VA physician explained the reasons for her conclusions based on an accurate characterization of the evidence of record and relevant medical literature, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In contrast, the appellant's report of the VA physicians' statements to her that the renal failure could be due to injury conveyed a general and equivocal opinion.  The Board finds that the specific, reasoned opinion of the VA physician in May 2014 is of greater probative weight than the general physicians' opinion reported by the appellant during the Board hearing.  The weight of the evidence is thus against a finding that a service connected disability or disabilities contributed substantially or materially to the Veteran's death from end stage renal disease due to congestive heart failure.

The only remaining question is whether the end stage renal disease due to congestive heart failure that was the principle cause of death was related to service.  The Board finds that it was not.  There was no evidence of kidney or heart abnormality in service, within the one year presumptive period, or for many years thereafter, and there is no argument or evidence that there was a relationship between the principal cause of death and service.  The only argument raised by the appellant's representative in the June 2014 post remand brief (in the Virtual VA file) referenced the Board's statement in its March 2014 remand that a relationship between amputation and heart disease is acknowledged in VA regulations, although the amputation referenced is of the lower rather than upper extremities, see 38 C.F.R. § 3.310(c) (secondary service connection is warranted for cardiovascular disease developing in a veteran with lower extremity amputation in some circumstances).  The appellant's representative argued that the May 2014 opinion was inadequate because it "did not determine if the upper extremity amputation could have been the cause of the Veteran's congestive heart failure but merely opined that the cause of death is less likely than not related to the Veteran's service connected disabilities, without more to exclude the service connected upper extremity amputation as being substantially or materially contributing to the Veteran's cause of death, renal disease and/or congestive heart failure."

The Board must reject this argument.  The VA physician specifically referenced the amputation when listing all of the service connected disabilities, and reading the report as a whole and in the context of the evidence of record, the opinion that death was due to the more common risk factors of  age, history of hypertension, and coronary artery disease and not the service connected disabilities reflected that the physician considered the amputation.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, "there is no reasons or bases requirement imposed on examiners," id. at 293, and the physician was therefore not required to specifically address VA's regulations regarding amputation of the lower extremities and cardiovascular disease.

For the foregoing reasons, the preponderance of the evidence including an adequate and probative medical opinion is against any service connected disability or disabilities contributing substantially or materially to the Veteran's death from end stage renal disease due to congestive heart failure, and there is no evidence that the end stage renal disease due to congestive heart failure had its onset in or was related to service or manifested within the one year presumptive period.  The benefit of the doubt doctrine is not for application and the claim for entitlement to service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In so holding, the Board notes, as it did in connection with the denial of the claim for DIC under 38 U.S.C.A. § 1318, its sympathy for the appellant and acknowledges the heroic service that the Veteran rendered to his country, as well as the outstanding character he showed during and after service, as recounted by the appellant.  The Board is, however, bound by the statutes and regulations that govern the law pertaining to veterans' claims. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  Those laws and regulations compel the conclusion that entitlement to service connection for the cause of the Veteran's death is not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


